Exhibit 10.1

 

CEN Biotech, Inc.

7405 Tecumseh Road East Suite 300

Windsor, Ontario

Canada

 

Summary of Proposed Terms and Conditions for Merger Transaction

 

HIGHLY CONFIDENTIAL

 

May 15, 2019

 

Caduceus Software Systems Corp.

Attn: Richard Tang

1540 Atwood Ave #19652 Johnston, RI 02919

Via email

 

Dear Mr. Tang:

 

This is a non-binding (other than as set forth below) indication of interest and
term sheet (this “Term Sheet”) with respect to a transaction whereby, as set
forth below, CEN Biotech, Inc., an Ontario, Canada corporation (“CEN”) and
Caduceus Software Systems Corp., a Wyoming corporation (“CSOC”) will undertake a
merger transaction to combine the two companies’ operations. CEN and CSOC may be
referred to herein collectively as the “Parties” and each individually as a
“Party.”

 

Structure:

CEN and CSOC will engage in a merger transaction, pursuant to which CSOC shall
create a new wholly owned subsidiary (“Merger Sub”), and CEN will merge with and
into Merger Sub, with CEN surviving and being a wholly owned subsidiary of CSOC
(the “Merger”).

 

In the Merger, the shareholders of CEN shall be issued a number of shares of
common stock, par value $0.001 per share, of CSOC (the “CSOC Common Stock”) such
that the shareholders of CEN shall own not less than 98% of the issued and
outstanding shares of CSOC Common Stock immediately after the closing of the
Merger, with the shareholders of CSOC retaining not more than 2%.

 

The shares of CSOC Common Stock to be issued in the Merger shall be registered
on a Form S-4 to be filed by CSOC with the Securities and Exchange Commission
(the “SEC”) prior to the Closing (the “S-4”).

 

Notwithstanding the above, the Parties acknowledge and agree that the structure
of the transactions contemplated herein may be modified by the Parties prior to
the closing, as determined by the Parties and as set forth in the Definitive
Documentation, as described below.

 

1

--------------------------------------------------------------------------------

 

 

 

At the Closing (as defined below) of the Merger and the other transactions as
contemplated herein (collectively, the “Transactions”), all of the current
officers and directors of CSOC shall resign, and shall be replaced by officers
and directors as designated by CEN.

 

The closing of the Transactions is herein referred to as the “Closing.”

   

Conditions to

Closing and

Closing Date:

Upon full execution of this Term Sheet, CEN will commence the preparation of the
definitive documentation to be entered into between the Parties with respect to
the Transactions (the “Definitive Documentation”).

 

The Closing shall be subject to the satisfaction or waiver of customary
conditions to closing, as shall be set forth in the Definitive Documentation,
including satisfactory completion of CEN’s due diligence review and the approval
of the Board of Directors of CEN, and by the shareholders of CEN if required by
applicable law, and the Board of Directors of CSOC. 

 

Subject to the satisfaction of such conditions, it is expected that the
Transactions will close on or around August 30, 2019 (the “Closing Date”).

   

Actions Prior to

Closing:

Prior to the Closing, CSOC shall undertake the following actions, and the
completion of such actions shall be conditions precedent to the Closing and
shall be set forth in the Definitive Documentation to the extent not completed
at the time of the execution thereof:

 

●    CSOC shall convert all of its outstanding debt into shares of CSOC Common
Stock. For the avoidance of doubt, such converted shares of CSOC Common Stock
shall constitute a part of the retained shares of CSOC as referenced above.

 

●    CSOC shall file a Form 10 with the SEC and shall otherwise become current
in its reporting requirements pursuant to the Securities Exchange Act of 1934,
as amended, and shall thereafter file the S-4 with the SEC and cause the same to
become effective.

 

●    CSOC shall undertake a reverse split of the CSOC Common Stock, such that,
once the shares of CSOC Common Stock are issued at the closing of the Merger, no
more than 28,000,000 shares of CSOC Common Stock are issued and outstanding.

 

●    CSOC shall amend its Articles of Incorporation and Bylaws to be in form and
substance as reasonably agreed by the Parties.  

 

The Parties also acknowledge and agree that they shall evaluate the possibility
of CSOC re-domesticating from Wyoming to Delaware, and if so agreed then CSOC
shall undertake such re-domestication. 

   

Due Diligence:

Commencing immediately upon full execution of this Term Sheet and through the
end of the Exclusivity Period (as defined below), CEN shall conduct detailed
business and legal due diligence of CSOC, and CSOC and its officers and
directors shall cooperate fully with CEN and its agents in their respective
efforts to complete such due diligence review. 

 

2

--------------------------------------------------------------------------------

 

 

Definitive Legal

Documentation:

Following the full execution hereof, the Parties will reasonably cooperate to
negotiate the Definitive Documentation. The Definitive Documentation will
contain customary representations and warranties for a transaction of this type,
and the initial drafts of the Definitive Documentation shall be prepared by
counsel for CEN.

   

Exclusivity;

Breakup Fee:

In light of the significant effort, time and expense that CEN will incur in
proceeding with due diligence and structuring of the Transaction, from and after
the full execution of this Term Sheet through the first to occur of (1) June 30,
2019, (2) the execution of the Definitive Document, and (3) the termination of
this Term Sheet pursuant to the terms herein, unless extended by mutual written
agreement of the Parties (as applicable, the “Exclusivity Period”), none of
CSOC nor any of its officers, directors or shareholders will enter into any
discussions, finalize a closing, execute any agreement committing either CSOC or
any of its shareholders to a closing regarding, or consider, solicit, or
encourage in any way (including by way of furnishing any non-public information
concerning the business, properties, or assets of the CSOC), (i) a sale by
CSOC of its equity securities or a sale by any of the officers or directors of
CSOC of their interests in CSOC, or (ii) a sale, merger, consolidation,
liquidation, business combination, sale of all or substantially all of the
assets of CSOC, or any similar transaction involving CSOC or which would
reasonably be expected to materially affect the ability of the Parties to
consummate the Transactions (an “Alternate Transaction”).

 

If after the signing of this Term Sheet a proposal for an Alternate Transaction
is received by CSOC or any of its officers or directors or any information is
furnished by CSOC or of its officers or directors in connection therewith, CSOC
shall promptly notify CEN of the details of any such event.

 

If CSOC or any of its officers or directors breaches the terms and conditions of
this “Exclusivity and Break-Up Fees” section of this Term Sheet, CSOC shall pay
to CEN a cash payment in the amount of $50,000 (the “Breakup Fee”) to reimburse
CEN for its expenses related to the Transactions.

 

The Definitive Documentation shall contain provisions substantially similar to
the above.

   

Expiration and

Termination:

If this Term Sheet is not terminated sooner or extended by mutual written
agreement of the Parties, this Term Sheet will terminate automatically upon the
expiration of the Exclusivity Period. The provisions of the sections of this
Term Sheet entitled “Exclusivity; Breakup Fee,” “Confidentiality,” and “Costs
and Expenses” will not be affected by the termination or expiration of this Term
Sheet under any circumstances other than the occurrence of the Closing or the
execution of the Definitive Documentation and shall survive any such termination
or expiration in such case.

 

3

--------------------------------------------------------------------------------

 

 

Costs and

Expenses:

Except as expressly provided in this Term Sheet or in the Definitive
Documentation if agreed and executed, each Party shall bear its own costs, fees
and expenses in connection with the Transactions, due diligence, and all other
costs, fees and expenses in connection with the Transaction and activities
contemplated by this Term Sheet, unless otherwise agreed to by the Parties in
writing.

   

Confidentiality:

Each of the Parties shall maintain the confidentiality of the terms of this Term
Sheet and the Transactions and shall not use any information it may learn about
another Party for any purpose other than to consummate the Transactions; other
than as may be required by applicable law, governmental regulation, stock
exchange rule, or court order, provided, however, that CEN shall be permitted to
publicly disclose the execution of this Term Sheet and the terms herein, to the
extent determined by CEN.

 

In the event that the Parties enter into a confidentiality agreement with
respect to the Transactions, such confidentiality agreement shall supersede the
provisions of this section of this Term Sheet.

 

This Term Sheet represents only a preliminary indication of interest and is not
and shall not be deemed to constitute a contract, commitment, undertaking, or
other binding obligation or limitation on the part of any person in any respect,
except that the obligations set forth in the paragraphs titled “Exclusivity;
Breakup Fee,” “Due Diligence” and “Costs and Expenses” shall be legally binding
on the Parties.

 

Please indicate your agreement to the terms above by signing in the spaces below
and returning this Term Sheet to my attention.

 

The proposals made by this Term Sheet shall terminate on May 17, 2019 at 5:00
p.m., EST, unless prior to that time CEN shall have received a counterpart of
this Term Sheet executed by CSOC.

 

We look forward to working with CSOC to complete the Transactions.

 

 

Very truly yours,

CEN Biotech, Inc.

 

 

By:      __/s/ Bill Chaaban________   

Name:     Bill Chaaban

Title:     President

 

AGREED TO AND ACCEPTED on May 15, 2019

 

4

--------------------------------------------------------------------------------

 

 

Caduceus Software Systems Corp.

 

By:      ___/s/ Richard Tang_______________

Name:     Richard Tang

Title:     CEO, CSOC

 

5